 


110 HRES 479 IH: To amend the Rules of the House of Representatives to provide for enforcement of clause 9 of rule XXI of the Rules of the House of Representatives.
U.S. House of Representatives
2007-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 479 
IN THE HOUSE OF REPRESENTATIVES 
 
June 12, 2007 
Mr. Boehner (for himself, Mr. Blunt, Mr. Putnam, Mr. McCotter, Ms. Granger, Mr. Carter, Mr. Cole of Oklahoma, Mr. Dreier, and Mr. Cantor) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
To amend the Rules of the House of Representatives to provide for enforcement of clause 9 of rule XXI of the Rules of the House of Representatives. 
 
 
That clause 9(c) of Rule XXI is amended to read as follows: 
 
(c)As disposition of a point of order under paragraph (a), the Chair shall put the question of consideration with respect to the bill, joint resolution, or conference report, or amendment described in paragraph (a)(3). The question of consideration shall be debatable for 10 minutes by the Member initiating the point of order and for 10 minutes by an opponent, but shall otherwise be decided without intervening motion except one that the House adjourn.. 
 
